Case 1:19-cv-21835-UU Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: _____________________
                          MAGISTRATE JUDGE: _____________________

 TAHIMY SANTANA,

         Plaintiff,

 v.

 AMERICAN SALES
 AND MANAGEMENT ORGANIZATION, LLC,
 A Florida limited liability company,

         Defendant.
                                                      /


                                    NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that Defendant, AMERICAN SALES AND MANAGEMENT

 ORGANIZATION, LLC, (hereinafter “Defendant”), by and through their undersigned counsel and

 pursuant to 28 U.S.C. §§ 1441 (a), 1446, 1331, and 1367 (a) hereby file this Notice of Removal of

 this action to the United States District Court for the Southern District of Florida. The removal of

 this action is premised upon the following:

         1.       This is a Notice of Removal of an action filed by Plaintiff TAHIMY SANTANA

 (hereinafter “Plaintiff”) in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-

 Dade County, Florida, Case No.: 2019-009533-CA-01, on or about April 5, 2019 (the “State Court

 Action). Copies of all process, pleadings and orders served on Defendant in the state court to date

 are attached hereto as Exhibit A and are incorporated herein by reference.




                                               1
 SPDN-868764429-2583448
Case 1:19-cv-21835-UU Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 4



         2.      Plaintiff’s Complaint alleges causes of action under the Fair Labor Standards Act,

 29 U.S.C. § 201-219 et. seq. (“FLSA”) in Count I ¶¶ 17-26 and FLSA Retaliation Violation 29

 U.S.C. §215(a)(3) in Count II ¶¶ 27 -31.

         3.      Pursuant to 28 U.S.C. § 1331, the district courts shall have original jurisdiction of

 all civil actions arising under the laws of the United States. Thus, this Court has original

 jurisdiction over Plaintiff’s claims arising under 29 U.S.C. § 201 et. seq. and this action is therefore

 removable under 28 U.S.C. § 1441 (a).

         4.      Accordingly, Defendant respectfully submits that this Court should assume original

 jurisdiction over Plaintiff’s federal cause of action under the FLSA.

         5.      PLEASE TAKE NOTICE that Defendant, AMERICAN SALES AND

 MANAGEMENT ORGANIZATION, LLC, was served with the Complaint and Summons on

 April 18, 2019, and Defendant, by and through their undersigned Counsel consent to removal.

 Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), and Rule

 6(a)(6) Fed. Rule Civil Pro. in that it is filed within thirty (30) days from the date on which Plaintiff

 served process on Defendant.

         6.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal has been filed

 with the Clerk of the Circuit Court, Eleventh Judicial Circuit, in and for Miami-Dade County,

 Florida. A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit B.

         7.      Defendant has complied with all of the requirements for removal under Title 28 of

 the United States Code, and this Court has jurisdiction over all the parties, and their territorial

 jurisdiction embraces the place where the state court action is pending.




                                                    2
 SPDN-868764429-2583448
Case 1:19-cv-21835-UU Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 4



        WHEREFORE, Defendant hereby removes this action from the Circuit Court of the

 Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, to the U.S. District Court for

 the Southern District of Florida.

 Dated: May 7, 2019                                         Respectfully submitted,


                                                            /s/ Susan Potter Norton
                                                            Susan Potter Norton
                                                            Florida Bar No.: 0201847
                                                            snorton@anblaw.com
                                                            ALLEN, NORTON & BLUE, P.A.
                                                            121 Majorca Avenue, Suite 300
                                                            Coral Gables, Florida 33134
                                                            Telephone: (305) 445-7801
                                                            Facsimile: (305) 442-1578
                                                            Counsel for the Defendant




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document was filed

 electronically and was sent by email this 7th day of May, 2019 upon:

 Peter M. Hoogerwoerd, Esq.
 Fla. Bar No.: 0188239
 pmh@rgpattorneys.com
 Nathaly Saavedra, Esq.
 Fla. Bar No. 118315
 ns@rgpamorneys.com
 Carlos D. Serrano, Esq.
 Fla. Bar No. IO10125
 cs@rgpattorneys.com
 Remer & Georges-Pierre, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Tel: (305) 416-5000
 Fax: (305) 416-5005
 Counsel for Plaintiff

                                                    /s/ Susan Potter Norton


                                                3
 SPDN-868764429-2583448
Case 1:19-cv-21835-UU Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 4



                                               Attorney




                                      4
 SPDN-868764429-2583448
